Citation Nr: 0714201	
Decision Date: 05/14/07    Archive Date: 05/25/07

DOCKET NO.  04-28 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
fracture of the left clavicle, currently evaluated as 20 
percent disabling. 

2.  Entitlement to an increased (compensable) evaluation for 
residuals of an excision of a cyst of the scrotum. 


REPRESENTATION

Appellant represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel



INTRODUCTION

The veteran served on active duty from December 1976 to 
December 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, wherein the RO assigned a 20 percent 
disability rating to the service-connected residuals of a 
fracture of the left clavicle.  By that same rating action, 
the RO denied an increased compensable rating for service-
connected residuals of an excision of a cyst of the scrotum.  
The veteran timely appealed the January 2004 rating action to 
the Board.

By a November 2004 rating action, the RO reopened and denied 
service connection for residuals of a cervical spine injury.  
The veteran filed a notice of disagreement with the RO's 
denial.  An April 2005 statement of the case addressed the 
aforementioned issue.  Thereafter, the veteran failed to 
perfect an appeal as to the aforementioned issue by filing a 
substantive appeal within the statutory time frame.  See 38 
C.F.R. §§ 20.202, 20.302 (2006).  Thus, the Board will not 
undertake appellate review on the issue of whether new and 
material has been received to reopen a previously denied 
claim for service connection for residuals of a cervical 
spine injury. 

Where a veteran: (1) submits evidence of a medical 
disability; (2) makes a claim for the highest rating 
possible; and (3) submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) (2006) that an informal 
claim "identify the benefit sought" has been satisfied and 
VA must consider whether the veteran is entitled to a total 
rating for compensation purposes based on individual 
unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 
(Fed. Cir. 2001).  In this case the veteran is presumed to 
have made a claim for the highest rating, has at times 
reported being unemployable.  He has not claimed that his 
unemployment is related to his service connected 
disabilities, but his possible claim for a total rating based 
on individual unemployability is referred to the RO for 
initial adjudication.

The veteran was scheduled to appear for a hearing before a 
Veterans Law Judge at the VA Medical Center in Albany, New 
York in November 2006.  He failed to report for this hearing 
without explanation.  His hearing request is deemed 
withdrawn.  See 38 C.F.R. §§ 20.702(d); 20.704(d) (2006).


FINDINGS OF FACT

1.  The veteran is right-hand dominant.

2.  The service-connected residuals of a fracture of the left 
(minor) clavicle consist of limitation of flexion and 
abduction to midway from the side or greater without 
malunion, nonunion, fibrous union or dislocation.

3.  The service-connected residuals of an excision of a cyst 
of the scrotum consist of an asymptomatic scar on the scrotal 
area.  


CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation in excess of 20 
percent for residuals of a fracture of the left clavicle have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. § 4.71, Diagnostic Code 5201 
(2006).

2.  The criteria for an increased compensable disability 
evaluation for the veteran's service-connected residuals of 
an excision of a cyst on the scrotum have not been met. 38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 4.3, 4.7, 4.118, Diagnostic Code 7819 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Such notice 
must inform the claimant of any information and evidence (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  Proper VCAA notice 
should also provide notice as to veteran status, assignment 
of a rating, and an effective date.  Dingess v. Nicholson, 19 
Vet. App. 473, 486 (2006).

The RO provided VCAA notice to the veteran in a November 2003 
letter.  The November 2003 letter provided notice of the 
evidence necessary to substantiate the underlying claims for 
service connection for residuals of a left fracture and 
excision of a cyst of the scrotum.  The letter advised the 
veteran of what evidence he was responsible for providing and 
what evidence VA would undertake to obtain, and told him to 
submit relevant evidence in his possession.  While the 
veteran has not been provided notice as to effective dates 
was provided after the initial decision on the claims in  any 
deficiencies in the timing or content of this notice were 
nonprejudicial because a timing deficiency or absence of VCAA 
notice on a rating or effective date is generally not 
prejudicial to a claimant.  Dunlap v. Nicholson, No. 03-
0320 (U.S. Vet. App. Mar. 22, 2007).  There has been no 
allegation of prejudice, either by the veteran or his 
representative, in the failure to provide notice to the 
appellant in granting service connection for residuals of a 
fracture of the left clavicle and excision of a cyst of the 
scrotum.

Regarding VA's duty to assist the veteran with his claims on 
appeal, all pertinent and identified VA outpatient records 
have been obtained and he was afforded a VA examination in 
November 2003.  Reexamination will be requested whenever VA 
determines that there is a need to verify either the 
continued existence or the current severity of a disability. 
38 C.F.R. § 3.327(a).  The mere passage of time does not 
trigger a duty to provide a new examination.  Palczewski v. 
Nicholson, No. 04-1001 (U.S. Vet. App. Apr. 24, 2007).  There 
has been no evidence or allegation of a change in the 
disabilities since that examination.  

Generally, reexaminations are required if it is likely that a 
disability has improved, if the evidence indicates that there 
has been a material change in a disability, or if the current 
rating may be incorrect.  Id.  In the veteran's case, here is 
no objective evidence indicating that there has been a 
material change in the severity of the veteran's service-
connected residuals of a fracture of the left clavicle and 
excision of a cyst of the scrotum since he was last examined 
by VA in November 2003.  

The veteran has not reported receiving any recent treatment, 
and there are no clinical records suggesting that an 
increased in severity in the disabilities on appeal has 
occurred, as compared to the November 2003 VA examination 
findings.  The duty to assist does not require that a claim 
be remanded solely because of the passage of time since 
otherwise adequate VA examinations were conducted.  
VAOPGCPREC 11-95.  

The November 2003 VA examination report is thorough and 
supported by detailed notes of the examination.  In addition, 
VA outpatient reports contain clinical findings relating to 
the disabilities at issue.  Thus, the Board concludes that 
the November 2003 examination in this case is adequate upon 
which to base a decision with respect to the instant claims 
on appeal.

VA satisfied its duties to inform and assist the claimant at 
every stage of this case, and further notice or assistance 
would not be reasonably likely to substantiate the claims.  
38 U.S.C.A. § 5103A..

II.  Increased Evaluation Laws and Regulations

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2006).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7 (2006).

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified. Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2006). 

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the 
severity of the condition.  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable. 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

VA regulations also require that disability evaluations be 
based upon the most complete evaluation of the condition that 
can be feasibly constructed with interpretation of 
examination reports, in light of the whole history, so as to 
reflect all elements of disability.  The medical as well as 
industrial history is to be considered, and a full 
description of the effects of the disability upon ordinary 
activity is also required.  38 C.F.R. §§ 4.1, 4.2 (2006).

In evaluating disabilities, the Board must assess functional 
impairment and determine the extent to which a service 
connected disability adversely affects the ability of the 
body to function under the ordinary conditions of daily life, 
including employment.  38 C.F.R. § 4.10 (2006).  

Orthopedic Disabilities

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45 (2005), pertaining to functional impairment.  
The Court has instructed that in applying these regulations 
VA should obtain examinations in which the examiner 
determined whether the disability was manifested by weakened 
movement, excess fatigability, incoordination, or pain.  Such 
inquiry is not to be limited to muscles or nerves.  These 
determinations are, if feasible, be expressed in terms of the 
degree of additional range-of-motion loss due to any weakened 
movement, excess fatigability, incoordination, or pain.  
DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. 
Brown, 10 Vet.App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2005).

III.  Analysis

1.  Left Clavicle

The RO has rated the residuals of the fracture of the left 
clavicle pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5201. 

Under Diagnostic Code 5201, limitation of motion of the minor 
arm warrants a 20 percent rating if motion is limited at the 
shoulder level or midway between the side and shoulder level; 
a maximum 30 percent rating is warranted if limitation of 
motion of the minor arm is limited to 25 degrees from the 
side.  Id.

In determining the range of arm motion from the side, the 
Board considers the range of forward flexion and abduction.  
Mariano v. Principi, 17 Vet. App. 305, 315 (2003).  On 
examination by VA in November 2003, abduction of the left 
shoulder was to 180 degrees but with pain at 45 or 35 
degrees.  Flexion was to 90 degrees without pain.  The 
examiner commented that there was pain on motions above 
shoulder level.

VA outpatient reports, dated in mid-to-late August 2004, show 
that on one occasion abduction of the left shoulder was to 90 
degrees and flexion to 120 degrees; functional impairment was 
not reported.  On another occasion abduction and flexion was 
to 130 degrees without pain.  

While the VA examination showed functional limitation of arm 
motion to approximately half way from the side, such 
limitation in the minor shoulder would warrant no more than a 
20 percent rating.  The report of pain at 35 degrees is 
indicative of limitation between 25 degrees and half way from 
the side, but elsewhere in the examination, the examiner 
reported motion to 45 degrees before pain, and pain at 
shoulder level.  The more recent outpatient treatment records 
show that the veteran could raise his arm to at least 
shoulder level without pain and with no other reported 
functional impairment.  The report of pain at 35 degrees does 
not show limitation that more closely approximates 25 degrees 
than 45 degrees (halfway from the side).  Moreover, the most 
recent findings are given precedence over earlier findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  The most recent 
findings show limitation of motion that more closely 
approximates shoulder level than 25 degrees from the side.  
38 C.F.R. §§ 4.7, 4.21, 4.40, 4.45.

Thus, the evidence is against a higher evaluation under 
Diagnostic Code 5201. 

The Board has considered other diagnostic codes; however, as 
there is no clinical evidence of ankylosis of the left 
shoulder, or other impairment of the minor humerus (i.e., 
fibrous union of, nonunion of (false flail joint), loss of 
head of (flail shoulder)) increased ratings under 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5200 and 5202 (2006), respectively, 
are not warranted.  

On X-ray examination in November 2003, the only abnormality 
was mild angulation of the clavicle with no dislocation or 
abnormality of the soft tissues.  On X-ray examination in 
August 2004, the fracture was found to be well healed and in 
good position.

For the reasons discussed above, the Board finds that the 
preponderance of the evidence is against an increased 
evaluation for residuals of a fracture of the left clavicle.  
38 U.S.C.A. § 5107(b).

2.  Residuals of Excision of Scrotal Cyst

In April 1979, the veteran had several cysts removed from the 
scrotal area that reportedly healed without complication 
(see, service medical record, dated in late April 1979).  
Currently, the veteran has a visible and asymptomatic scar in 
the area of the scrotum (see, November 2003 VA examination 
report, reflecting that the veteran had a visible non-
disfiguring scar on the scrotal area).  Upon physical 
evaluation by VA in November r2003, the veteran reported that 
he did not have any complaints related to the removal of the 
cyst of the scrotal area.  He reported that he had not 
received any treatment for any skin rashes.  This fact was 
corroborated by VA outpatient treatment reports, which are 
devoid of any complaints or clinical findings pertaining to 
the scar of the scrotal area.  

The RO has assigned the service-connected residuals of an 
excision of a cyst from the scrotum a noncompensable 
disability rating pursuant to 38 C.F.R. § 4.118, Diagnostic 
Code 7819 (2006).   

Under the current criteria, Diagnostic Code 7819 pertaining 
to benign skin neoplasms are rated as disfigurement of the 
head, face, or neck (Diagnostic Code 7800), scars (Diagnostic 
Codes 7801, 7802, 7803, 7804, 7805), or dermatitis 
(Diagnostic Code 7806), depending on the predominant 
disability.
 38 C.F.R. § 4.118, Diagnostic Code 7819 (2006).

After a review of the clinical VA examination and outpatient 
reports of record, the Board finds that an increased 
(compensable) evaluation for service-connected residuals of 
an excision of a cyst of the scrotum, currently manifested by 
a scar on the scrotal area, is not warranted.  

In the veteran's case, Diagnostic Code 7800 is inapplicable 
because the head, face, and neck are not implicated.  As 
noted previously, the veteran has a visible scar on the 
scrotal area.  

The current version of Diagnostic Code 7801 is also 
inapplicable as it pertains to scars, other than those on the 
head, face, or neck, that are deep or that cause limited 
motion.  There is no clinical evidence that the veteran's 
scar on the scrotal area is deep or causes limitation of 
motion in the area of the scrotum.  

Similarly, a compensable evaluation under Diagnostic Code 
7802 is inapplicable. Under Diagnostic Code 7802, scars, 
other than those on the head, face, or neck, that are 
superficial and that do not cause limited motion warrant a 
maximum evaluation of 10 percent, if they are 144 square 
inches (929 square centimeters) or greater.  As there is no 
clinical evidence of, nor does the veteran contend, that the 
scar on the scrotal area is 144 square inches or greater, a 
compensable evaluation is not warranted under the 
aforementioned diagnostic code.  Id.  

In addition, as there is no clinical evidence demonstrating 
that the veteran's scar on the scrotum is superficial and 
unstable, or limits function of the scrotum, increased 
(compensable) evaluations are not warranted under Diagnostic 
Codes 7803 and 7805 (2006), respectively.   

As evident from the discussion above, an increased 
(compensable) evaluation for service-connected residuals of 
an excision of a cyst of the scrotum is not warranted under 
any of the applicable rating criteria.  See, 38 C.F.R. 
§ 4.118, Diagnostic Code 7800-7805, 7819 (2006).  

III.  Extraschedular Consideration

In exceptional cases an extraschedular evaluation can be 
provided in the interest of justice.  The governing norm in 
such a case is that the case presents such an unusual or 
exceptional disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impracical the application of 
regular schedular standards.  In this case marked 
interference with employment has not been shown and the 
veteran's disability has not required any periods of recent 
hospitalization.  38 C.F.R. § 3.321(b) (2006).

The Board has also considered whether this case should be 
referred for extra-schedular consideration.  The record 
reflects that the veteran has not required any recent 
hospitalizations for the disabilities at issue in this 
appeal.  Treatment records document that the veteran is not 
working, and has been receiving worker's compensation.  There 
is no evidence or allegation that the service connected 
disabilities have played a role in preventing the veteran 
from working.  In any event, because the veteran is not 
engaging in work currently, there cannot be marked 
interference with such work.  In sum, there is no indication 
of an exceptional disability picture.  Accordingly, referral 
of this case for extra- schedular consideration is not in 
order.


ORDER

An increased evaluation for residuals of a fracture of the 
left clavicle is denied. 

An increased (compensable) evaluation for residuals of an 
excision of a cyst of the scrotum is denied. 



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


